SWINFORD, District Judge.
The record is before the court for review of the referee’s order of December 23, 1952, discharging the bankrupt. A reading of the record discloses that there was sharp conflict in the evidence between the bankrupt and the officer for the complaining creditor, the loan company. The question is whether the bankrupt made a full disclosure of his indebtedness at the time he made a written application for the loan.
The written application failed to disclose the full indebtedness. The officer of the loan company says that it fully re-fleets all that the bankrupt told him at the time. The bankrupt states that he made a full disclosure but the officer who was filling out the application blank, with this knowledge, failed to state in the application the facts he disclosed.
This raises the question of the veracity of the witnesses on a matter of evidence. In such case the finding of the referee will not be disturbed unless it appears from the whole record that the finding is clearly erroneous. General Order 47 of the Bankruptcy Act, 11 U.S.C.A. following § 53.
The court adopts the report of the referee and the order granting the discharge in bankruptcy should be sustained. An order to that effect is this day entered.